                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                      CR 18-71-GF-BMM

            Plaintiff,

     vs.                                       ORDER

NIKKI DEANN GRAHAM,

            Defendant.

      Upon motion of the United States and for good cause shown,

      IT IS ORDERED that the forfeiture allegation with respect to the HS

Produkt (Importer: Springfield, Inc.), model XD-S, .40 S&W caliber semi-

automatic pistol (serial number S3507553) is DISMISSED.

      IT IS FURTHER ORDERED that the United States may now return the

above listed firearm to its registered owner, who is not a party in this case.

      DATED this 26th day of March, 2019.




                                           1
